DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 02/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2018/0106948 A1) in view of Ho (US 2011/0002589 A1).
In regard to claim 1, Wong discloses a light unit comprising: 
a light source (20); and 
an optical member that transmits and converts light emitted from the light source, wherein the optical member comprises: 
a light guide (10); 
a low refractive index layer (70; see [0037]) that is disposed on the light guide and has a lower refractive index than that of the light guide; 
a first capping layer (90) that is disposed on the low refractive index layer; and 
(30) that is disposed on the first capping layer and includes quantum dots. (Figure 8; see at least [0026]-[0041])
Wong fails to disclose that the light guide includes a transparent metal oxide.
Ho teaches a light guide includes a transparent metal oxide. (See [0004]-[0006])
It would have been obvious to one of ordinary skill in the art at the time of filing to dope the light guide of Wong with the metal oxide particles of Ho in order to improve the distribution of the light across the light guide, improve light balance across the emission surface.
Furthermore, as recited in the amendment filed 02/25/2021, the combination of Wong and Ho fail to disclose that the transparent metal oxide comprises: 
a transparent first metal oxide; and 
a second metal oxide that represents a predetermined color, and 
a content of the transparent first metal oxide is greater than a content of the second metal oxide.
However, as stated in the rejection of claim 3 in the previous office action, this claim is broad, and represents an obvious modification. We have established in the prior art of Ho that a light guide may be doped with metal oxides, and from the rejection of claim 2, that there are various unique types of metal oxides. Further, each unique metal oxide can be said to have a color. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a plurality of metal oxides into the light guide of the combination of Wong and Ho in order to optimize an emission characteristic of the light guide.

In regard to claim 2 and 10, the combination of Wong and Ho fail to explicitly disclose the specific composition of the metal oxide, wherein the applicant claims that the transparent metal oxide (or in the case of claim 10, both the first and second metal oxides) comprises at least one of Fe, Ti, Co, Cr, Zn, Zr, Sn, V, Mg, Al, Sr, Mn, Cu, and Ni.
However, the applicant has recited the most common of metal oxides, that is, the applicant has listed all metal oxides of 4th Period Transition metals with the exception of Scandium, from Titanium to Zinc, noted Post-transitions metals adjacent to Reactive nonmetals such as Aluminum and Tin, as well as two Alkaline earth metals, Magnesium and Strontium, known also to behave more like Transition metals then their Group peers. The Examiner does not find this claim to be critical, as it recites all the most commonly known metal oxides in existence.
It would have been obvious to one of ordinary skill in the art at the time of filing to dope the light guide of the combination of Wong and Ho with a metal oxide made of Fe, Ti, Co, Cr, Zn, Zr, Sn, V, Mg, Al, Sr, Mn, Cu, and Ni in order to use a commonly known metal oxide for improve the light guide as prescribed in the rejection of claim 1.

In regard to claim 4 and 8, the combination of Wong and Ho fail to disclose that the light guide has transmittance of over 70% within a wavelength range of 400 nm to 700 nm with respect to a direction that is perpendicular to a side surface of the light guide.


In regard to claim 5, Wong discloses that the optical member further comprises a second capping layer (80B) that is disposed on the wavelength conversion layer. (Figure 8; see [0041])
The combination of Wong and Ho fail to disclose that the first capping layer and the second capping layer comprise an inorganic material. 
However, the list of non-carbon containing materials possible for the capping layers is difficult to exhaust. The fact that it is inorganic is irrelevant. Even if Wong taught an organic material for the capping layers, which they do not, there would be a nearly endless list of inorganic materials which one of ordinary skill could choose for a number of different reasons. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use an inorganic material in order choose a known capping material.

In regard to claim 7, Wong discloses a light unit comprising a display device comprising a light unit that supplies light to the display panel, wherein the light unit (10), a low refractive index layer (70; see [0037]) that is disposed on the light guide and has a lower refractive index than that of the light guide, and a first capping layer (90) that is disposed on the low refractive index layer. (Figure 8; see at least [0026]-[0041])
Wong fails to disclose a display panel, and that the light guide comprises a transparent first metal oxide and a second metal oxide that represents a predetermined color, a content of the first metal oxide is greater than a content of the second metal oxide.
In regard to the display panel, Wong clearly suggests the backlight is to be used to illuminate a display, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a display in combination with a backlight to provide a completed display.
Ho teaches a light guide includes a transparent metal oxide. (See [0004]-[0006])
It would have been obvious to one of ordinary skill in the art at the time of filing to dope the light guide of Wong with the metal oxide particles of Ho in order to improve the distribution of the light across the light guide, improve light balance across the emission surface.
Finally, in regard to a second metal oxide, we have established in the prior art of Ho that a light guide may be doped with metal oxides and that there are various unique types of metal oxides. Further, each unique metal oxide can be said to have a color. It would have been obvious to one of ordinary skill in the art at the time of filing to provide Wong and Ho in order to optimize an emission characteristic of the light guide.
In regard to the amendment filed 02/25/2021, the combination of Wong and Ho fail to disclose that the first metal oxide and the second metal oxide comprise the same metal which represent different colors based on the ion. However, this selection of metals is routine optimization, and it would have been obvious to one of ordinary skill in the art at the time of filing to select the metal oxides from the same known metals in order to simplify manufacturing and sourcing.

In regard to claim 11, Wong discloses that the optical member further comprises a wavelength conversion layer (30) that is disposed on the first capping layer and a second capping layer (80B) that is disposed on the wavelength conversion layer. (Figure 8; see at least [0026]-[0041])
The combination of Wong and Ho fail to disclose that the second capping layer comprise an inorganic material. 
However, the list of non-carbon containing materials possible for the capping layers is difficult to exhaust. The fact that it is inorganic is irrelevant. Even if Wong taught an organic material for the capping layers, which they do not, there would be a nearly endless list of inorganic materials which one of ordinary skill could choose for a number of different reasons. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use an inorganic material in order choose a known capping material.

6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2018/0106948 A1) in view of Ho (US 2011/0002589 A1), in view of Lee et al (US 2005/0095514 A1).
In regard to claim 6 and 12, the combination of Wong and Ho fail to disclose that the optical member further comprises an overcoat layer.
Lee et al teaches an optical member that further comprises an overcoat layer (204) that is disposed on the second capping layer, wherein the overcoat layer comprises an organic material. (Figure 3C; see [0022])
As forming layers requires a finishing layer so that they system lies flat, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the overcoat layer of Lee et al into the combination of Wong and Ho in order to simplify the assembly of the optical member with a display.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of the prior art fails to teach the limitation of “a transparent first metal oxide; and a second metal oxide that represents a predetermined color, and a content of the transparent first metal oxide is greater than a content of the second metal oxide.” The Examiner agrees. However, metal oxides for use in backlight displays for improved chromaticity is notoriously old and well-known, and predate the use of quantum dots and phosphors. Any combination of metal oxides, whether a single oxide or a plurality, for improving the chromaticity of a backlight display would be readily obvious to one of ordinary skill, and this PHOSITA .
The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/C.E.D/           Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875